Case: 14-41159       Document: 00513160873         Page: 1     Date Filed: 08/19/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT


                                       No. 14-41159                       United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
GREGORY HILL,                                                              August 19, 2015
                                                                            Lyle W. Cayce
               Plaintiff - Appellant                                             Clerk

v.

BERT BELL/PETE ROZELLE NFL PLAYER RETIREMENT PLAN,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4-13-CV-74


Before STEWART, Chief Judge, and JOLLY and GRAVES, Circuit Judges.
PER CURIAM:*
       Gregory Hill, a retired football player, sought benefits from the Bert
Bell/Pete Rozelle NFL Player Retirement Plan (“the Plan”), which is an ERISA
plan that provides disability benefits to former NFL players.                        The Plan
administrator granted Hill’s claim for benefits but found that he was entitled
to a lower monthly benefit than Hill requested. Hill sought review of the Plan
administrator’s decision in federal court, arguing that he is entitled to a



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 14-41159      Document: 00513160873         Page: 2    Date Filed: 08/19/2015



                                      No. 14-41159
greater monthly benefit. Reviewing under the deferential abuse-of-discretion
framework, the district court ruled in favor of the Plan.
       Hill appealed. Having studied the record and briefs, and having heard
the oral argument of the parties, we agree with the district court’s conclusions
that the Plan administrator did not abuse its discretion in interpreting the
Plan or in deciding the benefit to which Hill is entitled under the Plan. We,
therefore, affirm the judgment of the district court. 1
                                                                            AFFIRMED.




       1  “[I]f the language of the plan . . . grant[s] the plan administrator discretionary
authority to construe the terms of the plan or determine eligibility for benefits, a plan’s
eligibility determination must be upheld by a court unless it is found to be an abuse of
discretion.” Atkins v. Bert Bell/Pete Rozelle NFL Player Ret. Plan, 694 F.3d 557, 566 (5th
Cir. 2012). “[F]actual determinations made by the plan administrator during the course of a
benefits review will be rejected only upon a showing of abuse of discretion.” Id.
                                             2